Exhibit 99.1 WHX Corporation Reports Financial Results for the First Quarter of 2009, and Analyst Call on 5/19 at 8:30 am ET WHITE PLAINS, N.Y. May 18, 2009 WHX Corporation (NASDAQ: WXCO); (“WHX” or the “Company”) today reported financial results for the first quarter ended March 31, 2009. The Company also announced that it will hold an earnings call on Tuesday, May 19, 2009 at 8:30 am Eastern Time. “The world-wide economic recession which became evident in the latter part of 2008 intensified to levels during the first quarter of 2009 not experienced in many years, and in particular its impact on US based manufacturers,” said Glen Kassan, Vice Chairman of the Board and Chief Executive Officer of WHX. “This had a material adverse effect on almost all of our businesses during the first quarter of 2009 driving our sales down by over 25% as compared to the first quarter of 2008. Significant end market declines and negative inventory adjustments were experienced by many of our served markets, especially general industrial markets, residential and industrial construction, transportation and appliances. In late 2008 we formulated contingency plans to respond to the deteriorating economic conditions.Those plans and other cost containment actions were aggressively implemented during the first quarter of 2009 with the goals of maintaining adequate liquidity, preserving or increasing shares of key markets, sustaining margins on sales and retaining key employees. The implementation and utilization of the WHX Business System has been and will continue to be central to achieving these goals and position the Company to realize enhanced performance as the global economies recover.” Financial Highlights: First Quarter Results WHX reported a net loss of $11.4 million on net sales of $132.7 million in the first quarter of 2009, compared with a net loss of $6.2 million on net sales of $177.3 million for the first quarter of 2008.Basic and diluted net loss per common share was $0.93 on 12,179,000 shares outstanding for the first quarter of 2009, compared with a net loss of $6.21 on 1,000,000 shares outstanding in the same period of 2008. The large difference in the number of shares outstanding is due to the additional shares issued in the Rights Offering in September 2008.In addition, the Company consummated a 1 for 10 reverse stock split in November 2008 of its outstanding common stock. To enhance comparability, the 2008 period has been adjusted on a retroactive basis as if the reverse stock split had occurred on January 1, 2008. The Company-wide effort to reduce controllable costs wherever reasonably possible and to conserve cash continued throughout the first quarter and included a reduction in compensation and benefits for salaried employees and layoffs in both the salaried and hourly workforce.It further included the temporary idling of certain of the Company’s manufacturing facilities for various periods during the quarter to better match production with customer demand.Notwithstanding the progress made during the quarter in achieving its goals, the Company could not overcome the weakened global demand for its products, and its shipments and revenues declined significantly compared to the first quarter of 2008. 1 Revenue for the first quarter of 2009 was $132.7 million, a decrease of $44.6 million, or 25.2% from $177.3 million for 2008 amid the general slow-down in the U.S. and world economies, especially weakness in the U.S. housing and automotive markets. The net loss in 2009 included non-cash pension expense of $3.5 million compared to a non-cash pension credit of $1.8 million in 2008. In addition, restructuring costs of $0.5 million were recorded in the first quarter of 2009 relating to the consolidation of the former Bairnco Corporate office into the WHX Corporate office. The
